DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims 
Applicant’s amendment of claims 1, 6 and 10, cancellation of claims 4-5 and 9, and submission of new claims 17-18 in “Claims - 01/20/2022” is acknowledged. 
This office action considers claims 1-3, 6-8, 10-18 pending for prosecution, of which, non-elected claim 10 is withdrawn without traverse, and elected claims 1-3, 6-8, 11-18 are presented for further examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100A; Fig 2A; [0034] or C 5, L 65-67) = (element 100; Figure No. 2A; Paragraph No. [0034]) or Column No 5, Line Nos. 65-67). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 11-12, and 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Ikehashi; Tamio et al., (US 20110063774 A1; hereinafter Ikehashi) in view of Okamura; Ryuichi (US 20070216027 A1; hereinafter Okamura).
1. Ikehashi teaches a micro structure (100A; Fig 2A; [0034]), comprising (see the entire document; Figs 1, 2A-2C; specifically [0032+], and as cited below): 

    PNG
    media_image1.png
    306
    760
    media_image1.png
    Greyscale

Ikehashi Figure 2A
a substrate (9) having a top surface (Top);  
a metal- insulator-metal (MIM) capacitor ([0049]) comprising: 
1 comprising {11,12}) with a horizontal orientation parallel to the top surface (TOP) of the substrate (9), wherein the first electrode  is embedded within the substrate (buried in, e.g., a groove Z in a substrate 9; [0038]) so that a top surface of the first electrode (1) coincides with the top surface (Top) of the substrate (9); 
a dielectric layer (15) arranged on the top surface (121) of the first 10electrode (1); and 
a second electrode ({31,32}) arranged above the dielectric layer (15);
Though, Ikehashi suggests the first electrode to be connected outside, but is silent on the micro structure (100A) further comprising
a first connecting element arranged on the substrate (9) and configured to provide connection to the first horizontal end of the top surface  of the first electrode (1).
However, in the analogous art, Okamura teaches a semiconductor device having an electrode pad such as a flip-chip pad and the like and a capacitor element (0003)   swos wherein (Fig 13; [0014]) illustrates MIM capacitor interconnects having a first connecting element  (7C) arranged on the substrate (1) and configured to provide connection to the first horizontal end of the top surface  of the first electrode (4a).
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to incorporate Okamura’s interconnect  into the Ikehashi’s structure and the combination of (Ikehashi and Okamura) teaches , a first connecting element ( Okamura 7C) arranged on the substrate (9) and configured to provide connection to the first horizontal end of the top surface  of the first electrode (1), since this inclusion will, at least, provide connectivity of the electrode to the external power supply source . 
Ikehashi and Okamura) as applied to the micro structure of claim 1, Ikehashi further teaches, wherein the top surface of the first electrode is polished (construed from no rough surface disclosed).  
6. The combination of (Ikehashi and Okamura) as applied to the micro structure of any claim 1, Ikehashi further teaches, wherein the second electrode ({31,32}) is arranged on a top surface of the dielectric 5layer (15).  
7. The combination of (Ikehashi and Okamura) as applied to the micro structure of any claim 6, further teaches, wherein a first horizontal end of the top surface of the first electrode (1) is left uncovered by the dielectric layer (because of penetration by Okamura 7C) and the dielectric layer (15) extends over 10a second horizontal end of the top surface  of the first electrode (1).  
8. The combination of (Ikehashi and Okamura) as applied to the micro structure of any claim 7, further teaches,, wherein (Fig 1) a first horizontal end of the top surface of the dielectric layer (15) is left uncovered by the second electrode (31, 32) and the second electrode (31, 32) extends to 15a second horizontal end of the top surface of the dielectric layer.  
11. A semiconductor apparatus (MEMS variable capacitance device; [0030]) comprising the micro structure (100A) of claim 1 as taught by the combination of (Ikehashi and Okamura).  
12. The combination of (Ikehashi and Okamura) as applied to the semiconductor apparatus of claim 11, further comprising an integrated passive device (IPD) (MIM capacitor: [0049]).  
Ikehashi and Okamura) as applied to the micro structure of claim 8, further comprising: a second connecting element arranged (Okamura 8D; Fig 13) on the substrate and configured to provide connection to a second horizontal end of the second electrode adjacent to the second horizontal end of the top surface of the of the dielectric layer.
17. The combination of (Ikehashi and Okamura) as applied to the micro structure of claim 1, Ikehashi further teaches, wherein the substrate is a glass substrate ([0033]) or a silicon substrate ([0033]).  
18. The combination of (Ikehashi and Okamura) as applied to the micro structure of claim 1, further teaches wherein the first connecting element comprises a metal layer pad (Okamura 11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikehashi; Tamio et al., (US 20110063774 A1; hereinafter Ikehashi) in view of Okamura; Ryuichi (US 20070216027 A1; hereinafter Okamura), and in further view of Akiba; Akira et al (US 20170183219 A2, of record; hereinafter Akiba).
3. The combination of (Ikehashi and Okamura) as applied to the the micro structure of claim 1, does not expressly disclose, wherein thickness of the first electrode (comprising {1302, 1304, 1306}) is more than 5 µm.  
However, in the analogous art, Akiba teaches an electrostatic drive MEMS device (Figs 1-2; [0006]), wherein [0060] the fixed electrode layer 20 and the movable 
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to configure the thickness of the combination of (Ikehashi and Okamura) first electrode (1) with the teaching of Akiba’s fixed electrode such that, the combination of ((Ikehashi, Okamura and Akiba) first electrode (1) is more than 5 µm  (in pursuant to MPEP 2144.05, I)), since this will provide less resistance to switch contact and optimize sensitivity (Akiba [0060, 0062]) 
Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over over Ikehashi; Tamio et al., (US 20110063774 A1; hereinafter Ikehashi) in view of Okamura; Ryuichi (US 20070216027 A1; hereinafter Okamura) in view of Kubena; Randall L.et al (US 10266398 B1, of record; hereinafter Kubena).
13-15. The combination of (Ikehashi and Okamura) as applied to the semiconductor apparatus of claim 11, does not expressly disclose further comprising:
For claim 13: a 10passivation layer arranged between a silicon substrate layer and a first metal layer
For claim 14: at least one barrier layer (ALD Al.sub.2O.sub.3 coatings) extending on a surface of at least one metal layer of at least one electrode
For claim 15: the dielectric layer (140) comprises an Atomic Layer Deposition (ALD) grown aluminum oxide layer or a plasma enhanced chemical vapor deposition (PECVD) layer
However, in the analogous art, Kubena teaches ALD Metal Coatings For High Q MEMS (Title), wherein (Col 6,  Line 65 thru Col 7 Line 2)  Al.sub.2O.sub.3/ZnO 
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to incorporate ALD coated aluminum oxide coating into the combination of (Ikehashi and Okamura) such that, the combination of (Ikehashi, Okamura and Kubena) further comprising:
For claim 13: a 10passivation layer (ALD coated aluminum oxide) arranged between a silicon substrate layer and a first metal layer
For claim 14: at least one barrier layer (ALD coated aluminum oxide) extending on a surface of at least one metal layer of at least one electrode
For claim 15: the dielectric layer (140) comprises an Atomic Layer Deposition (ALD) grown aluminum oxide layer (or a plasma enhanced chemical vapor deposition (PECVD) layer)
The ordinary artisan would have been motivated to incorporate Kubena’s teaching into the combination of (Ikehashi and Okamura)   in the manner set forth above, at least, because this inclusion prevent charging in the dielectric layer of RF MEMS switch devices (Kubena Col 7 Line 1).

Response to Arguments
Applicant's arguments “Remarks - 01/20/2022- Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive because of the following:
Applicant’s amendment of independent claims 1 and 6, and submission of new claims 17-18 in “Claims - 01/20/2022” changed scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in sections I-III, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
February 3, 2022